



Exhibit 10.1






ASSET PURCHASE AGREEMENT
NETSEER, INC.,
a Delaware corporation
(the “Seller”),




INUVO, INC.,
a Nevada corporation
(the “Buyer”)




And




NETSEER ACQUISITION, INC.,
a Nevada corporation and
wholly-owned subsidiary of the Buyer
(the “Acquisition Subsidiary”)


dated as of


February 6, 2017


4841-9004-5760.v7

--------------------------------------------------------------------------------






TABLE OF CONTENTS
DEFINITIONS
1

PURCHASE AND SALE
9

Section 2.01 Purchase and Sale of Assets.9
Section 2.02 Excluded Assets.10
Section 2.03 Assumed Liabilities.10
Section 2.04 Excluded Liabilities.11
Section 2.05 Purchase Price.13
Section 2.06 Purchase Price Adjustment.13
Section 2.07 Allocation of Purchase Price.16
Section 2.08 Withholding Tax.16
Section 2.09 Third Party Consents.16
CLOSING
17

Section 3.01 Closing.17
Section 3.02 Closing Deliverables.17
REPRESENTATIONS AND WARRANTIES OF SELLER
18

Section 4.01 Organization and Qualification of Seller.18
Section 4.02 Authority of Seller.19
Section 4.03 No Conflicts; Consents.19
Section 4.04 Unaudited Financial Statements.20


1
4841-9004-5760.v7

--------------------------------------------------------------------------------





Section 4.05 Undisclosed Liabilities.20
Section 4.06 Absence of Certain Changes, Events and Conditions.20
Section 4.07 Material Contracts.22
Section 4.08 Title to Purchased Assets.23
Section 4.09 Condition and Sufficiency of Assets.24
Section 4.10 Foreign Persons.24
Section 4.11 Intellectual Property.24
Section 4.13 Accounts Receivable.26
Section 4.14 Customers and Suppliers.26
Section 4.15 Insurance.26
Section 4.16 Legal Proceedings; Governmental Orders.27
Section 4.17 Compliance With Laws; Permits.27
Section 4.19 Employee Benefit Matters.28
Section 4.20 Employment Matters.30
Section 4.21 Taxes.31
Section 4.22 Brokers.32
Section 4.23 Full Disclosure.32
Section 4.24 Investment.32
REPRESENTATIONS AND WARRANTIES OF BUYER
33

Section 5.01 Organization of Buyer.33
Section 5.02 Authority of Buyer.33


2
4841-9004-5760.v7

--------------------------------------------------------------------------------





Section 5.03 No Conflicts; Consents.33
Section 5.04 Brokers.34
Section 5.05 [intentionally omitted].34
Section 5.06 Legal Proceedings.34
Section 5.07 Consideration Shares.34
Section 5.08 SEC Documents.34
COVENANTS
35

Section 6.01 [Intentionally Omitted]35
Section 6.02 [Intentionally Omitted]35
Section 6.03 [Intentionally Omitted]35
Section 6.04 [Intentionally Omitted]35
Section 6.05 Employees and Employee Benefits.35
Section 6.06 Confidentiality.36
Section 6.07 Non-competition; Non-solicitation36
Section 6.08 Governmental Approvals and Consents37
Section 6.09 Books and Records.38
Section 6.10 [intentionally omitted].39
Section 6.11 Public Announcements.39
Section 6.12 Bulk Sales Laws.39
Section 6.13 Receivables.39
Section 6.14 Transfer Taxes.40


3
4841-9004-5760.v7

--------------------------------------------------------------------------------





Section 6.15 Further Assurances.40
Section 6.16 Registration of Consideration Shares.40
Section 6.17 Seller Name Change.41
CONDITIONS TO CLOSING
41

Section 7.01 Conditions to Obligations of All Parties.41
Section 7.02 Conditions to Obligations of Buyer.41
Section 7.03 Conditions to Obligations of Seller.42
INDEMNIFICATION
42

Section 8.01 Survival.42
Section 8.02 Indemnification By Seller.43
Section 8.03 Indemnification By Buyer.43
Section 8.04 Certain Limitations.44
Section 8.05 Indemnification Procedures.44
Section 8.06 Payments.46
Section 8.07 Tax Treatment of Indemnification Payments.47
Section 8.08 Effect of Investigation.47
Section 8.09 Exclusive Remedies.47
[INTENTIONALLY OMITTED]
47

MISCELLANEOUS
47

Section 10.01 Expenses.47


4
4841-9004-5760.v7

--------------------------------------------------------------------------------





Section 10.02 Notices.48
Section 10.03 Interpretation.49
Section 10.04 Headings.49
Section 10.05 Severability.49
Section 10.06 Entire Agreement.49
Section 10.07 Successors and Assigns.49
Section 10.08 No Third-party Beneficiaries.50
Section 10.09 Amendment and Modification; Waiver.50
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.50
Section 10.11 Specific Performance.51
Section 10.12 Counterparts.51


Exhibit A        Escrow Agreement
Exhibit B        Form of Bill of Sale
Exhibit C        Form of Assignment and Assumption Agreement
Exhibit D        Intellectual Property Assignments
Exhibit E        Registration Rights Agreement
Exhibit F        Form of Lock Up Agreement
Exhibit G-1        Form of Seller's Legal Opinion
Exhibit G-2        Form of Buyer's and Acquisition Subsidiary's Legal Opinion








5
4841-9004-5760.v7

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated as of February 6, 2017,
is entered into between NetSeer, Inc., a Delaware corporation (the “Seller”),
Inuvo, Inc., a Nevada corporation (the “Buyer”) and NetSeer Acquisition, Inc., a
Nevada corporation and wholly-owned subsidiary of the Buyer (the “Acquisition
Subsidiary”).
RECITALS
WHEREAS, Seller is engaged in the business of providing in-image monetization
solutions for advertisers and publishers (the “Business”); and
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller (through the Acquisition Subsidiary), substantially all
the assets, and certain specified liabilities, of the Business, subject to the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:





--------------------------------------------------------------------------------








Article I
DEFINITIONS
The following terms have the meanings specified or referred to in this Article
I:
“Accounts Receivable” has the meaning set forth in Section 2.01.
“Acquisition Subsidiary” has the meaning set forth in the preamble.
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena
or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Allocation Schedule” has the meaning set forth in Section 2.07.
“Assigned Contracts” has the meaning set forth in Section 2.01(b).
“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(iii).
“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(v).
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“Unaudited Financial Statements” has the meaning set forth in Section 4.04.
“Balance Sheet” has the meaning set forth in Section 4.04.
“Balance Sheet Date” has the meaning set forth in Section 4.04.
“Basket” has the meaning set forth in Section 8.04(a).
“Benefit Plan” has the meaning set forth in Section 4.19(a).
“Bill of Sale” has the meaning set forth in Section 3.02(a)(ii).
“Books and Records” has the meaning set forth in Section 2.01(l).


2



--------------------------------------------------------------------------------







“Business” has the meaning set forth in the recitals.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.
“Buyer” has the meaning set forth in the preamble.
“Buyer Closing Certificate” has the meaning set forth in Section 7.03(g).
“Buyer Indemnitees” has the meaning set forth in Section 8.02.
“Buyer's Accountants” means Mayer Hoffman McCann P.C.
“Buyer Common Stock” means shares of Buyer's common stock, par value $0.001 per
share.
“Buyer Per Share Valuation” means $1.60.
“Cap” has the meaning set forth in Section 8.04(a).
“Closing” has the meaning set forth in Section 3.01.
“Closing Date” has the meaning set forth in Section 3.01.
“Closing Working Capital” means: (a) Current Assets, less (b) Current
Liabilities, determined as of the close of business on February 6, 2017.
“Closing Working Capital Statement” has the meaning set forth in Section
2.06(a)(i).
“Code” means the Internal Revenue Code of 1986, as amended.
“Consulting Agreement(s)” has the meaning set forth in Section 3.02(a)(x).
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other legally binding agreements, commitments and legally binding
arrangements in writing.
“Current Assets” means the current assets of the Business included in the line
items set forth on Section 2.06(a)(i) of the Disclosure Schedules and only to
the extent acquired pursuant to the terms of this Agreement.
“Current Liabilities” means the current liabilities of the Business included in
the line items set forth on Section 2.06(a)(i) of the Disclosure Schedules and
only to the extent assumed pursuant to the terms of this Agreement.
“Direct Claim” has the meaning set forth in Section 8.05(c).


3



--------------------------------------------------------------------------------







“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
“Disputed Amounts” has the meaning set forth in Section 1.01(a)(iii).
“Dollars or $”  means the lawful currency of the United States.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“Escrow Account” means the account designated by the Escrow Agent to hold the
Consideration Shares.
“Escrow Agent” means the entity designated to serve as escrow agent under the
Escrow Agreement.
“Escrow Agreement” means the Escrow Agreement among Buyer, Seller and the Escrow
Agent, to be executed and delivered at the Closing in the form attached hereto
as Exhibit A.
“Escrow Period” has the meaning set forth in Section 2.05(b).
“Escrow Share Amount” means 529,350 Consideration Shares to be deposited with
the Escrow Agent and held in escrow pursuant to the Escrow Agreement.
“Escrow Share Certificate” means the stock certificate representing the number
of shares of Buyer Common Stock equal to the Escrow Share Amount.
“Excluded Assets” has the meaning set forth in Section 2.02.
“Excluded Contracts” has the meaning set forth in Section 2.02(a).
“Excluded Liabilities” has the meaning set forth in Section 2.04.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.


4



--------------------------------------------------------------------------------







“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Indemnified Party” has the meaning set forth in Section 8.05.
“Indemnifying Party” has the meaning set forth in Section 8.05.
“Independent Accountants” has the meaning set forth in Section 1.01(a)(iii).
“Insurance Policies” has the meaning set forth in Section 4.14(b).
“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies, and URLs; (c) works of authorship, expressions, designs
and design registrations, whether or not copyrightable, including copyrights,
author, performer, moral and neighboring rights, and all registrations,
applications for registration and renewals of such copyrights; (d) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) patents (including all reissues, divisionals,
provisionals, continuations and continuations-in-part, re-examinations,
renewals, substitutions and extensions thereof), patent applications, and other
patent rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor's certificates, petty patents and patent utility
models); (f) software and firmware, including data files, source code, object
code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation; (g) mask works; (h) royalties, fees, income, payments and other
proceeds now or hereafter due or payable with respect to any and all of the
foregoing; and (i) all rights to any Actions of any nature available to or being
pursued by Seller to the extent related to the foregoing, whether accruing
before, on or after the date hereof, including all rights to and claims for
damages, restitution and injunctive relief for infringement, dilution,
misappropriation, violation, misuse, breach or default, with


5



--------------------------------------------------------------------------------







the right but no obligation to sue for such legal and equitable relief, and to
collect, or otherwise recover, any such damages.
“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), relating to any Intellectual Property
that is used in or necessary for the conduct of the Business as currently
conducted to which Seller is a party, beneficiary or otherwise bound (excluding
licenses for commercial off the shelf computer software that are generally
available on nondiscriminatory pricing terms and other licenses that are
generally available to any requesting party on standard terms with
nondiscriminatory pricing (“Off the shelf software”)).
“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted (excluding Off the shelf software).
“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iv).
“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
“Knowledge of Seller or Seller's Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
executive officer of Seller.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Leased Real Property” has the meaning set forth in Section 2.01(f).
“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include (a) punitive damages, except
in the case of fraud or (b) any special, consequential, punitive,


6



--------------------------------------------------------------------------------







incidental, indirect or speculative damages, in each case except to the extent
actually awarded to a Governmental Authority or other third party.
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Business operates; (iii) any changes in
financial or securities markets in general; (iv) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action required or permitted by this Agreement, except pursuant
to Section 4.03 and Section 6.08; (vi) any changes in applicable Laws or
accounting rules, including GAAP; or (vii) the public announcement, pendency or
completion of the transactions contemplated by this Agreement.
“Material Contracts” has the meaning set forth in Section 4.07(a).
“Material Customers” has the meaning set forth in Section 4.14(a).
“Material Suppliers” has the meaning set forth in Section 4.14(b).
“Multiemployer Plan” has the meaning set forth in Section 4.19(c).
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Permitted Encumbrances” has the meaning set forth in Section 4.08(a).
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Post-Closing Adjustment” has the meaning set forth in Section 2.06(a)(ii).
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
“Purchase Price” has the meaning set forth in Section 2.05.


7



--------------------------------------------------------------------------------







“Purchased Assets” has the meaning set forth in Section 2.01.
“Qualified Benefit Plan” has the meaning set forth in Section 4.19(c).
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“Resolution Period” has the meaning set forth in Section 1.01(a)(ii).
“Restricted Period” has the meaning set forth in Section 6.07(a).
“Review Period” has the meaning set forth in Section 1.01(a)(i).
“Securities Act” means the Securities Act of 1933, as amended, and the rule and
regulations promulgated thereunder.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning set forth in Section 5.08.
“Seller” has the meaning set forth in the preamble.
“Seller Closing Certificate” has the meaning set forth in Section 7.02(j).
“Seller Indemnitees” has the meaning set forth in Section 8.03.
“Statement of Objections” has the meaning set forth in Section 1.01(a)(ii).
“Stockholder Consent” means the consent of the Seller's stockholders to this
Agreement and the transactions contemplated hereby which shall have been
obtained in accordance with the applicable provisions of the Delaware General
Corporation Act prior to the Closing.
“Tangible Personal Property” has the meaning set forth in Section 2.01(d).
“Target Working Capital” means $(4,201,000).
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or


8



--------------------------------------------------------------------------------







personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Territory” means the United States.
“Third Party Claim” has the meaning set forth in Section 8.05(a).
“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, Intellectual Property
Assignments, Assignment and Assumption of Material Contracts, Assignment and
Assumption of Leases, the Consulting Agreement(s), the Transition Services
Agreement, the Registration Rights Agreement, the Lock-Up Agreement and the
other agreements, instruments and documents required to be delivered at the
Closing.
“Transition Services Agreement” has the meaning set forth in Section
3.02(a)(vii).
“Unaudited Financial Statements” has the meaning set forth in Section 4.04.
“Undisputed Amounts” has the meaning set forth in Section 1.01(a)(iii).
“Union” has the meaning set forth in Section 4.20(b).
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

ARTICLE II    
PURCHASE AND SALE

Section 2.01    Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances other than Permitted Encumbrances, all of Seller's right, title
and interest in, to and under all of the assets, properties and rights of every
kind and nature, whether personal or mixed, tangible or intangible (including
goodwill), wherever located and whether now existing or hereafter acquired
(other than the Excluded Assets), which relate to, or are used or held for use
in connection with, the Business (collectively, the “Purchased Assets”),
including, without limitation, the following:
(a)    all accounts or notes receivable held by Seller, and any security, claim,
remedy or other right related to any of the foregoing set forth on Section
2.01(a) of the Disclosure Schedules (“Accounts Receivable”);


9



--------------------------------------------------------------------------------







(b)    all Contracts, including Intellectual Property Agreements, set forth on
Section 2.01(b) of the Disclosure Schedules or types or categories of Contracts
listed thereunder (the “Assigned Contracts”);
(c)    all Intellectual Property Assets set forth on Section 2.01(c) of the
Disclosure Schedules and all Off the shelf software;
(d)    all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property
set forth on Section 2.01(d) of the Disclosure Schedules (the “Tangible Personal
Property”);
(e)    all leased real property set forth on Section 2.01(e) of the Disclosure
Schedules (the “Leased Real Property”);
(f)    Cash and Cash Equivalents in excess of $25,000;
(g)    all Permits which are held by Seller and required for the conduct of the
Business as currently conducted or for the ownership and use of the Purchased
Assets, including, without limitation, those listed on Section 4.17(b) of the
Disclosure Schedules;
(h)    all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;
(i)    all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums and fees (including any such item relating to the payment of
Taxes);
(j)    all of Seller's rights under warranties, indemnities and all similar
rights against third parties to the extent related to any Purchased Assets;
(k)    all insurance benefits, including rights and proceeds, arising from or
relating to the Business, the Purchased Assets or the Assumed Liabilities;
(l)    originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general, financial
and accounting records, machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records (including pricing history, total sales, terms and conditions of
sale, sales and pricing policies and practices), strategic plans, internal
financial statements, marketing and promotional surveys, material and research
and files relating to the Intellectual Property Assets and the Intellectual
Property Agreements (“Books and Records”); and
(m)    all goodwill and the going concern value of the Business.

Section 2.02    Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):


10



--------------------------------------------------------------------------------







(a)    Cash and cash equivalents up to $25,000;
(b)    Contracts, including Intellectual Property Agreements, that are not
Assigned Contracts (the “Excluded Contracts”);
(c)    the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller;
(d)    all Benefit Plans and assets attributable thereto;
(e)    the assets, properties and rights specifically set forth on Section
2.02(e) of the Disclosure Schedules;
(f)    the rights which accrue or will accrue to Seller under the Transaction
Documents; and
(g)    all Books and Records that Seller is required by law to retain in its
possession.

Section 2.03    Assumed Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge only
the following Liabilities of Seller (collectively, the “Assumed Liabilities”),
and no other Liabilities:
(a)    severance benefits (i) payable, as applicable, under the Change of
Control Agreements for senior management as provided under Section 2.03(a)(i) of
the Disclosure Schedules and (ii) severance for individuals who are not offered
employment with the Buyer as provided under Section 2.03(a)(ii) of the
Disclosure Schedules;
(b)    all PTO owed under applicable law to employees of the Seller at the
Closing upon termination of employment with Seller, which PTO accruals as of
February 6, 2017 are as set forth on Section 2.03(b) of the Disclosure Schedule;
(c)    Transaction bonus payments due to employees of the Seller in relation to
the close of this Transaction as provided under Section 2.03(c) of the
Disclosure Schedules;
(d)    amounts owed by Seller to Silicon Valley Bank of approximately $381,000
pursuant to the terms of the Amended and Restated Loan and Security Agreement
dated August 3, 2012, as amended (the “SVB Debt”);
(e)    amounts owed by Seller to FastPay Partners LLC of approximately
$1,653,575 pursuant to the terms of the agreement dated March 22, 2016, as
amended (the “FastPay Debt”);
(f)    any Liability arising out of or relating to the ownership, operation or
use of the Purchased Assets after the Closing Date;


11



--------------------------------------------------------------------------------







(g)    any (i) trade accounts payable on the Closing Working Capital Statement
arising from an Assigned Contract, and (ii) and any other Liability arising out
of an Assigned Contract, provided such Liability arose on or after the Closing
Date.;
(h)    such additional Assumed Liabilities as are set forth on Section 2.03 of
the Disclosure Schedules; and
(i)     any Liabilities accrued or otherwise accounted for in the Closing
Working Capital Statement.

Section 2.04    Excluded Liabilities. Other than the Assumed Liabilities set
forth in Section 2.03, Buyer shall not assume and shall not be responsible to
pay, perform or discharge any Liabilities of Seller or any of its Affiliates of
any kind or nature whatsoever other than the Assumed Liabilities (the “Excluded
Liabilities”). Seller shall, and shall cause each of its Affiliates to, pay and
satisfy in due course all Excluded Liabilities which they are obligated to pay
and satisfy. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:
(a)    any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;
(b)    any Liability for (i) Taxes of Seller (or any stockholder or Affiliate of
Seller) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-Closing Tax Period; (ii) the portion of the Taxes that
arise out of the consummation of the transactions contemplated hereby or that
are the responsibility of Seller pursuant to Section 6.14; or (iii) other Taxes
of Seller (or any stockholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any stockholder or Affiliate of
Seller) that becomes a Liability of Buyer under any common law doctrine of de
facto merger or transferee or successor liability or otherwise by operation of
contract or Law) for any Pre-Closing Tax Period;
(c)    any Liabilities relating to or arising out of the Excluded Assets;
(d)    any Liabilities in respect of any pending or threatened Action arising
out of, relating to or otherwise in respect of the operation of the Business or
the Purchased Assets to the extent such Action relates to such operation on or
prior to the Closing Date;
(e)    any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Seller;
(f)    any recall, design defect or similar claims of any products sold or any
service performed by Seller;


12



--------------------------------------------------------------------------------







(g)    any Liabilities of Seller arising under or in connection with any Benefit
Plan providing benefits to any present or former employee of Seller except as
set forth specifically as Assumed Liabilities;
(h)    any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments except as set forth
specifically as Assumed Liabilities;
(i)    any Liabilities to the extent arising out of or relating to facts,
circumstances or conditions existing on or prior to the Closing or otherwise to
the extent arising out of any actions or omissions of Seller;
(j)    any Liabilities of the Business relating or arising from unfulfilled
customer commitments, quotations, purchase orders, customer orders or work
orders that (i) do not constitute part of the Purchased Assets issued by the
Business' customers to Seller on or before the Closing; or (ii) are not validly
and effectively assigned to Buyer pursuant to this Agreement on or after the
Closing;
(k)    any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of Seller (including with respect
to any breach of fiduciary obligations by same), except for indemnification of
same pursuant to Section 8.03 as Seller Indemnitees;
(l)    any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements,; or (i) to the extent such
Liabilities arise out of or relate to a breach by Seller of such Contracts prior
to Closing;
(m)    any Liabilities associated with debt, loans or credit facilities of
Seller and/or the Business owing to financial institutions except as set forth
on Section 2.03(b) and 2.03(c) above; and
(n)    any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order.

Section 2.05    Purchase Price. The aggregate purchase price for the Purchased
Assets shall be 3,529,000 shares, subject to adjustment pursuant to Section 2.06
hereof (the “Purchase Price”), plus the assumption of the Assumed Liabilities.
The Purchase Price shall be paid at Closing through the issuance to the Seller
of such number of shares of Buyer Common Stock (the “Consideration Shares”), and
shall be paid as follows:
(a)    A certificate representing the Consideration Shares less the Escrow Share
Amount shall be delivered to Seller by Buyer on the Closing Date; and


(b)    The Escrow Share Amount shall be deposited in escrow through the delivery
to the Escrow Agent on the Closing Date of the Escrow Share Certificate and
shall be held


13



--------------------------------------------------------------------------------







for a period of twelve months from the Closing Date (the “Escrow Period”) and
distributed as soon as practicable following expiration of the Escrow Period in
accordance with the terms of the Escrow Agreement to satisfy (i) any adjustments
to the Purchase Price in favor of Buyer pursuant to Section 2.06(a); and (ii)
any and all claims made by Buyer or any other Buyer Indemnitee against Seller
pursuant to Article VIII.

Section 2.06    Purchase Price Adjustment.
(a)    Post-Closing Adjustments.
(i)    Within 60 days after the Closing Date, (A) Buyer shall prepare and
deliver to Seller a statement setting forth its calculation of Closing Working
Capital, which statement shall be substantially in the form of Section
2.06(a)(i) of the Disclosure Schedules (the “Closing Working Capital
Statement”), (B) Seller shall cause to be prepared and delivered to Buyer, at
Buyer's expense, audited financial statements of Seller at December 31, 2016 and
2015 and for the years then ended prepared in accordance with GAAP and
accompanied by the unqualified report (except as to the going concern of the
Seller) of an independent accountant satisfactory to Buyer in its sole
discretion (the "Post-Closing Audited Financial Statements"), and (C) a
certificate of the Chief Financial Officer of Buyer that the Closing Working
Capital Statement was prepared in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Unaudited Financial Statements for the
most recent fiscal year end, subject to the modifications and limitations set
forth on Section 2.06(a)(i) of the Disclosure Schedules.
(ii)    The “Post-Closing Working Capital Adjustment” shall be an amount equal
to the Closing Working Capital minus Target Working Capital. If the Post-Closing
Adjustment is a positive number, Seller shall not be entitled to any
Post-Closing Adjustment. If the Post-Closing Adjustment is a negative number of
$50,000 or greater, Seller shall pay to Buyer an amount equal to the
Post-Closing Working Capital Adjustment.
(iii)    The revenues, traffic acquisition costs and operating expenses,
earnings before taxes, interest and depreciation, and/or net income (loss)
(each, a "P&L Item") of the Post-Closing Audited Financial Statements shall not
vary more than 10% from a P&L Item(s) for such periods which appear in the
Unaudited Financial Statements previously provided to Buyer (the "Audited
Financial Statement Variance"), other than for audit adjustments related to
stock-based compensation, preferred warrant expenses, discounts of convertible
debt or accrued income tax assets and liabilities. The determination of any
Audited Financial Statement Variance shall be determined solely by any
difference between any P&L Item reflected in the Unaudited Financial Statements
and the Post-Closing Audited Financial Statements. If the Audited Financial
Statement Variance is a negative number, Seller shall pay to Buyer an amount
equal to such difference (the "Post-Closing Audited Financial Statement
Adjustment" and together with the Post-Closing Working Capital Adjustment, the
“Post-Closing Adjustments”), provided, however, that to the extent Buyer has the
right to a Post-Closing Audited Financial Statement Adjustment as a result


14



--------------------------------------------------------------------------------







of a variance of a P&L Item, Buyer shall have no right to any other Post-Closing
Adjustments as a result of such variance.
(b)    Examination and Review.
(i)    Examination. After receipt of the Closing Working Capital Statement
and/or the Post-Closing Audited Financial Statements, along with a calculation
of any applicable Post-Closing Adjustments (together, the “Post-Closing
Adjustments Statement”), Seller shall have 30 days (the “Review Period”) to
review the Post-Closing Adjustments Statement. During the Review Period, Seller
and Seller's Accountants shall have full access to the relevant books and
records of Buyer, the personnel of, and work papers prepared by, Buyer and/or
Buyer's Accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
Buyer's possession) relating to the Closing Working Capital Statement as Seller
may reasonably request for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below), provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer.
(ii)    Objection. On or prior to the last day of the Review Period, Seller may
object to the Closing Working Capital Statement by delivering to Buyer a written
statement setting forth Seller's objections in reasonable detail, indicating
each disputed item or amount and the basis for Seller's disagreement therewith
(the “Statement of Objections”). If Seller fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Working
Capital Statement and the Post-Closing Working Capital Adjustment, as the case
may be, reflected in the Closing Working Capital Statement shall be deemed to
have been accepted by Seller. If Seller delivers the Statement of Objections
before the expiration of the Review Period, Buyer and Seller shall negotiate in
good faith to resolve such objections within 30 days after the delivery of the
Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment and the
Closing Working Capital Statement with such changes as may have been previously
agreed in writing by Buyer and Seller, shall be final and binding.
(iii)    Resolution of Disputes. If Seller and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts”) and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to an qualified independent third
party accounting firm who is mutually agreeable to the Seller and the Buyer (the
“Independent Accountants”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustments Statements, as the case may be, and the Closing Working Capital
Statement. The parties hereto agree that all adjustments shall be made without
regard to materiality. The Independent Accountants shall only decide the
specific items under dispute by the parties and their decision for each Disputed
Amount must be within the range of values assigned to each such item in the
Closing Working Capital Statement and the Statement of Objections, respectively.


15



--------------------------------------------------------------------------------







(iv)    Fees of the Independent Accountants. Seller shall pay a portion of the
fees and expenses of the Independent Accountants equal to 100% multiplied by a
fraction, the numerator of which is the amount of Disputed Amounts submitted to
the Independent Accountants that are resolved in favor of Buyer (that being the
difference between the Independent Accountants' determination and Seller's
determination) and the denominator of which is the total amount of Disputed
Amounts submitted to the Independent Accountants (that being the sum total by
which Buyer's determination and Seller's determination differ from the
determination of the Independent Accountants). Buyer shall pay that portion of
the fees and expenses of the Independent Accountants that Seller is not required
to pay hereunder.
(v)    Determination by Independent Accountants. The Independent Accountants
shall make a determination as soon as practicable within 30 days (or such other
time as the parties hereto shall agree in writing) after their engagement, and
their resolution of the Disputed Amounts and their adjustments to the
Post-Closing Adjustments Statements or any statement therein shall be conclusive
and binding upon the parties hereto.
(vi)    Payments of Post-Closing Adjustments. Except as otherwise provided
herein, any payment of the Post-Closing Adjustments shall (A) be due (x) within
one Business Day after the expiration of the applicable Review Period or (y) if
there are Disputed Amounts, then within one Business Day of the resolution of
such Disputed Amounts as set forth above; and (B) in either or both cases be
paid solely by release to the Buyer of an Escrow Share Amount on a pro-rata per
Holder basis, equal to the Consideration Share equivalents of the Post-Closing
Adjustment(s) based upon the Buyer Per Share Valuation, from available
Consideration Shares in the Escrow Account. For avoidance of doubt, no payment
shall be made for a Post-Closing Adjustment for any Losses for which any party
has made a claim for indemnification pursuant to Article VIII herein.
(c)    Adjustments for Tax Purposes. Any payments made pursuant to Section 2.06
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

Section 2.07    Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule (the “Allocation
Schedule”). A draft of the Allocation Schedule shall be prepared by Buyer and
delivered to Seller within 90 days following the Closing Date. If Seller
notifies Buyer in writing that Seller objects to one or more items reflected in
the Allocation Schedule, Seller and Buyer shall negotiate in good faith to
resolve such dispute; provided, however, that if Seller and Buyer are unable to
resolve any dispute with respect to the Allocation Schedule within 90 days
following the Closing Date, such dispute shall be resolved by the Independent
Accountants. The fees and expenses of such accounting firm shall be borne
equally by Seller and Buyer. Buyer and Seller shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with the Allocation Schedule. Any adjustments to the Purchase
Price


16



--------------------------------------------------------------------------------







pursuant to Section 2.06 herein shall be allocated in a manner consistent with
the Allocation Schedule.

Section 2.08    Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all Taxes that Buyer may be required to deduct and
withhold under any provision of Tax Law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

Section 2.09    Third Party Consents. To the extent that Seller's rights under
any Contract or Permit constituting a Purchased Asset, or any other Purchased
Asset, may not be assigned to Buyer without the consent of another Person which
has not been obtained, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful, and Seller, at its expense, shall use its reasonable best efforts
to obtain any such required consent(s) as promptly as possible. If any such
consent shall not be obtained or if any attempted assignment would be
ineffective or would impair Buyer's rights under the Purchased Asset in question
so that Buyer would not in effect acquire the benefit of all such rights,
Seller, to the maximum extent permitted by law and the Purchased Asset, shall
act after the Closing as Buyer's agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Purchased Asset, with Buyer in any other reasonable arrangement designed to
provide such benefits to Buyer, provided that such arrangement does not result
in additional costs or liabilities to Seller other than as set forth in the
Transition Services Agreement or immaterial amounts.

ARTICLE III    
CLOSING

Section 3.01    Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place on the execution of this Agreement by the parties
hereto, at the offices of Buyer or at such other place as Seller and Buyer may
mutually agree upon in writing. The date on which the Closing is to occur is
herein referred to as the “Closing Date”.

Section 3.02    Closing Deliverables.
(a)    At the Closing, Seller shall deliver to Buyer the following:
(i)    the Escrow Agreement duly executed by Seller;
(ii)    a bill of sale in the form of Exhibit B hereto/in form and substance
satisfactory to Buyer (the “Bill of Sale”) and duly executed by Seller,
transferring the tangible personal property included in the Purchased Assets to
Buyer;
(iii)    an assignment and assumption agreement in the form of Exhibit C
hereto/in form and substance satisfactory to Buyer (the “Assignment and
Assumption Agreement”) and duly executed by Seller, effecting the assignment to
and assumption by Buyer of the Purchased Assets and the Assumed Liabilities;


17



--------------------------------------------------------------------------------







(iv)    assignments in the form of Exhibit D hereto/in form and substance
satisfactory to Buyer (the “Intellectual Property Assignments”) and duly
executed by Seller, transferring all of Seller's right, title and interest in
and to the Intellectual Property Assets to Buyer;
(v)    with respect to the Material Contracts designated in Section 4.07(a) of
the Disclosure Schedules, Assignment and Assumption Agreements in a form and
substance satisfactory to parties and executed by such third parties are
necessary in each case (each, an “Material Contract Assignment and Assumption
Agreement”);
(vi)    the Transition Services Agreement in form and substance satisfactory to
Buyer (the “Transition Services Agreement”) and duly executed by Seller;
(vii)    the Stockholder Consent;
(viii)    a registration rights agreement in the form of Exhibit E hereto (the
hereto (the “Registration Rights Agreement”) and duly executed by Seller;
(ix)    a lock up agreement in the form of Exhibit F hereto (the “Lock Up
Agreement”) and duly executed by Seller;
(x)    consulting agreement(s) with the individuals and in form and substance
satisfactory to the parties thereto as provided under Section 3.02 of the
Disclosure Schedules (the “Consulting Agreement(s)”);
(xi)    a power of attorney in form and substance satisfactory to Buyer and duly
executed by Seller;
(xii)    the Seller Closing Certificate required by Section 7.02(j);
(xiii)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement;
(xiv)    opinion of Seller’s counsel in the form of Exhibit G-1 hereto; and
(xv)    evidence satisfactory of Buyer that the Seller employees set forth in
Section 3.02(a) of the Disclosure Schedule have agreed to accept employment with
Buyer on the Closing Date under terms and conditions satisfactory to Buyer;
(b)    At the Closing, Buyer shall deliver to Seller the following:
(i)    the Certificate representing the Purchase Price less the Escrow Share
Amount;
(ii)    the Escrow Agreement duly executed by Buyer;
(iii)    the Material Contract Assignment and Assumption Agreements duly
executed by Buyer;
(iv)    the Assignment and Assumption Agreement duly executed by Buyer;


18



--------------------------------------------------------------------------------







(v)    with respect to each Lease, an Assignment and Assumption of Lease duly
executed by Buyer;
(vi)    the Transition Services Agreement duly executed by Buyer;
(vii)    the Registration Rights Agreement duly executed by Seller;
(viii)    the Lock Up Agreement duly executed by Seller;
(ix)    the Buyer Closing Certificate required by Section 7.03(g); and
(x)    an opinion of counsel of the Buyer in the form of Exhibit G-2 hereto.
(c)    At the Closing, Buyer shall deliver the Escrow Share Certificate to the
Escrow Agent pursuant to the Escrow Agreement.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article IV are true and correct as of the date hereof.

Section 4.01    Organization and Qualification of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on the Business as currently conducted. Seller has no subsidiaries.
Section 4.01 of the Disclosure Schedules sets forth each jurisdiction in which
Seller is licensed or qualified to do business, and Seller is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the ownership of the Purchased Assets or the operation of the Business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect

Section 4.02    Authority of Seller. Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
When each other Transaction Document to which Seller is or will be a party has
been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will


19



--------------------------------------------------------------------------------







constitute a legal and binding obligation of Seller enforceable against it in
accordance with its terms.

Section 4.03    No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Seller; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller, the Business or the Purchased Assets; (c) except as set forth in
Section 4.03 of the Disclosure Schedules, require the consent, waiver, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Material Contract or Permit to which Seller is a party or by which Seller or the
Business is bound or to which any of the Purchased Assets are subject (including
any Assigned Contract), except for such consents, approvals, Permits,
Governmental Orders, declarations, filings or notices which, in the aggregate,
would not have a Material Adverse Effect; or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on the Purchased
Assets. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller in connection with the execution and delivery of this Agreement or any of
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for the Stockholder Consent.

Section 4.04    Unaudited Financial Statements. Complete copies of the unaudited
financial statements consisting of the balance sheet of the Business as at
December 31, 2016 and 2015 and the related statements of income and retained
earnings, stockholders' equity and cash flow for the years then ended (the
“Unaudited Financial Statements”) have been delivered to Buyer. The Unaudited
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject to normal and recurring
year-end adjustments (the effect of which will not be materially adverse), the
absence of notes (that, if presented, would not differ materially from those
presented in audited financial statements prepared in accordance with GAAP) and
adjustments related to stock-based compensation, preferred warrant expenses,
discounts of convertible debt or accrued income tax assets and liabilities. The
Unaudited Financial Statements are based on the books and records of the
Business, and fairly present in all material respects the financial condition of
the Business as of the respective dates they were prepared and the results of
the operations of the Business for the periods indicated. The balance sheet of
the Business as of December 31, 2016 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date”. Seller maintains a
standard system of accounting for the Business established and administered in
accordance with GAAP, with the exception to FASB ASC 718 Compensation – Stock
Compensation, FASB ASC 505-50 Accounting for Equity Instrument that are Issued
to Other than Employees for Acquiring, or in Conjunction with Selling,


20



--------------------------------------------------------------------------------







Goods or Services, FASB ASC 470-20 Debt with Conversion and Other Options, and
accounting for Income Taxes (ASC 740).

Section 4.05    Undisclosed Liabilities. Seller has no Liabilities with respect
to the Business, except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date or which are not, individually or in the
aggregate, material in amount.

Section 4.06    Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice or as set forth in Section 4.06 of the Disclosure Schedules,
there has not been any:
(a)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(b)    declaration or payment of any dividends or distributions on or in respect
of any of Seller's capital stock or redemption, purchase or acquisition of
Seller's capital stock;
(c)    material change in any method of accounting or accounting practice for
the Business, except as required by GAAP;
(d)    material change in cash management practices and policies, practices and
procedures with respect to collection of Accounts Receivable, establishment of
reserves for uncollectible Accounts Receivable, accrual of Accounts Receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;
(e)    entry into any Contract that would constitute a Material Contract;
(f)    incurrence, assumption or guarantee of any indebtedness for borrowed
money in connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice;
(g)    transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
in the ordinary course of business;
(h)    cancellation of any debts or claims or amendment, termination or waiver
of any rights constituting Purchased Assets;
(i)    transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Intellectual Property Assets or
Intellectual Property Agreements;
(j)    material damage, destruction or loss, or any material interruption in
use, of any Purchased Assets, whether or not covered by insurance;


21



--------------------------------------------------------------------------------







(k)    acceleration, termination, material modification to or cancellation of
any Assigned Contract or Permit;
(l)    material capital expenditures which would constitute an Assumed
Liability;
(m)    imposition of any Encumbrance upon any of the Purchased Assets;
(n)    (i) grant of any bonuses, whether monetary or otherwise, or increase in
any wages, salary, severance, pension or other compensation or benefits in
respect of any employees, officers, directors, independent contractors or
consultants of the Business, other than as provided for in any written
agreements or required by applicable Law, (ii) change in the terms of employment
for any employee of the Business or any termination of any employees for which
the aggregate costs and expenses exceed $10,000.00, or (iii) action to
accelerate the vesting or payment of any compensation or benefit for any
employee, officer, director, consultant or independent contractor of the
Business;
(o)    adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant of the Business, (ii) Benefit
Plan, or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;
(p)    any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any directors, officers or employees of the Business;
(q)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(r)    purchase, lease or other acquisition of the right to own, use or lease
any property or assets in connection with the Business for an amount in excess
of $10,000.00, individually (in the case of a lease, per annum) or $25,000.00 in
the aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice;
(s)    any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.07    Material Contracts.
(a)    Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which Seller is a party and by which it is bound in connection with the
Business or the Purchased Assets (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Leased Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in the Disclosure Schedules and all Contracts relating to Intellectual
Property set forth in Section 4.11(b) of the Disclosure Schedules, being
“Material Contracts”):


22



--------------------------------------------------------------------------------







(i)    all Contracts involving aggregate consideration in excess of $10,000.00
and which, in each case, cannot be cancelled without penalty or without more
than 90 days' notice;
(ii)    all Contracts that require Seller to purchase or sell a stated portion
of the requirements or outputs of the Business or that contain “take or pay”
provisions;
(iii)    all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person other than
contracts entered into with third parties substantially in the Seller’s standard
form provided to the Buyer;
(iv)    all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
(v)    all broker, distributor, dealer, manufacturer's representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts other than contracts entered into with third parties
substantially in the Seller’s standard form provided to the Buyer;
(vi)    all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than 90 days' notice;
(vii)    except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);
(viii)    all Contracts with any Governmental Authority;
(ix)    all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
(x)    all joint venture, partnership or similar Contracts;
(xi)    all Contracts for the sale of any of the Purchased Assets or for the
grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any of the Purchased Assets other than contracts
entered into with third parties substantially in the Seller’s standard form
provided to the Buyer;
(xii)    all powers of attorney with respect to the Business or any Purchased
Asset;
(xiii)    all collective bargaining agreements or Contracts with any Union; and
(xiv)    all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.07.
(b)    Each Material Contract is valid and binding on Seller in accordance with
its terms and is in full force and effect. None of Seller or, to Seller's
Knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under)


23



--------------------------------------------------------------------------------







in any material respect, or has provided or received any notice of any intention
to terminate, any Material Contract. No event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Material Contract or result in a termination thereof or would cause or
permit the acceleration or other material changes of any right or obligation or
the loss of any benefit thereunder). Complete and correct copies of each
Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer. There are no
material disputes pending or threatened under any Contract included in the
Purchased Assets.

Section 4.08    Title to Purchased Assets. Seller has good and valid title to,
or a valid leasehold interest in, all of the Purchased Assets. All such
Purchased Assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):
(a)    those items set forth in Section 4.08 of the Disclosure Schedules;
(b)    liens for Taxes not yet due and payable or being contested in good faith
by appropriate procedures and for which there are adequate accruals or reserves
on the Balance Sheet;
(c)    mechanics', carriers', workmen's, repairmen's or other like liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets; or
(d)    liens arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the Business or the Purchased Assets.

Section 4.09    Condition and Sufficiency of Assets. Except as set forth in
Section 4.09 of the Disclosure Schedules, the furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property included in
the Purchased Assets are structurally sound, are in good operating condition and
repair, and are adequate for the uses to which they are being put, and none of
such furniture, fixtures, machinery, equipment, vehicles and other items of
tangible personal property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The Purchased Assets are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitute all of the rights, property and assets necessary
to conduct the Business as currently conducted. None of the Excluded Assets are
material to the Business.

Section 4.10    Foreign Persons. Neither the Seller nor any of its Affiliates is
a “foreign person” within the meaning of Section 1445 of the Code.

Section 4.11    Intellectual Property.


24



--------------------------------------------------------------------------------







(a)    Section 4.11(a) of the Disclosure Schedules lists all (i) Intellectual
Property Registrations and (ii) Intellectual Property Assets, including
software, that are not registered but that are material to the operation of the
Business . All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. Seller has provided Buyer with
true and complete copies of file histories, documents, certificates, office
actions, correspondence and other materials related to all Intellectual Property
Registrations.
(b)    Section 4.11(b) of the Disclosure Schedules lists all Intellectual
Property Agreements. Seller has provided Buyer with true and complete copies of
all such Intellectual Property Agreements, including all modifications,
amendments and supplements thereto and waivers thereunder. Each Intellectual
Property Agreement is valid and binding on Seller in accordance with its terms
and is in full force and effect. None of Seller or, to Seller's Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of breach or default of or any intention to terminate, any
Intellectual Property Agreement. No event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Intellectual Property Agreement or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder.
(c)    Except as set forth in Section 4.11(c) of the Disclosure Schedules,
Seller is the sole and exclusive legal and beneficial, and with respect to the
Intellectual Property Registrations, record, owner of all right, title and
interest in and to the Intellectual Property Assets, and has the valid right to
use all other Intellectual Property used in or necessary for the conduct of the
Business as currently conducted, in each case, free and clear of Encumbrances
other than Permitted Encumbrances. Without limiting the generality of the
foregoing, Seller has entered into binding, written agreements with every
current and former employee of Seller, and with every current and former
independent contractor providing any services related to intellectual property,
whereby such employees and independent contractors assign to Seller any
ownership interest and right they may have in the Intellectual Property Assets.
Seller has provided Buyer with true and complete copies of the form of such
agreements.
(d)    The Intellectual Property Assets and Intellectual Property licensed under
the Intellectual Property Agreements are all of the Intellectual Property
necessary to operate the Business as presently conducted. The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Buyer's right to own, use or
hold for use any Intellectual Property as owned, used or held for use in the
conduct of the Business as currently conducted.
(e)    Seller's rights in the Intellectual Property Assets are valid, subsisting
and enforceable. Seller has taken all reasonable steps to maintain the
Intellectual Property Assets and to protect and preserve the confidentiality of
all trade secrets included in the Intellectual


25



--------------------------------------------------------------------------------







Property Assets, including requiring all Persons having access thereto to
execute written non-disclosure agreements.
(f)    The conduct of the Business as currently and formerly conducted, and the
Intellectual Property Assets and Intellectual Property licensed under the
Intellectual Property Agreements as currently or formerly owned, licensed or
used by Seller, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. To
the Knowledge of Seller, no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Intellectual Property Assets.
(g)    There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Seller in connection
with the Business; (ii) challenging the validity, enforceability, registrability
or ownership of any Intellectual Property Assets or Seller's rights with respect
to any Intellectual Property Assets; or (iii) by Seller or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would restrict or impair the use of any Intellectual Property Assets.
Section 4.12    [intentionally omitted].

Section 4.13    Accounts Receivable. The Accounts Receivable reflected on the
Balance Sheet and the Accounts Receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by Seller involving the
sale of goods or the rendering of services in the ordinary course of business
consistent with past practice; (b) constitute only valid, undisputed claims of
Seller not subject to claims of set-off or other defenses or counterclaims other
than normal cash discounts accrued in the ordinary course of business consistent
with past practice; and (c) subject to a reserve for bad debts shown on the
Balance Sheet or, with respect to Accounts Receivable arising after the Balance
Sheet Date, on the accounting records of the Business, are collectible in full
within 90 days after billing. The reserve for bad debts shown on the Balance
Sheet or, with respect to Accounts Receivable arising after the Balance Sheet
Date, on the accounting records of the Business have been determined in
accordance with GAAP, consistently applied, subject to normal year-end
adjustments and the absence of disclosures normally made in footnotes.

Section 4.14    Customers and Suppliers.
(a)    Section 4.14(a) of the Disclosure Schedules sets forth with respect to
the Business (i) each customer who has paid aggregate consideration to Seller
for goods or services rendered in an amount greater than or equal to $100,000.00
for each of the two most recent fiscal years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods. Except as set forth in


26



--------------------------------------------------------------------------------







Section 4.14(a) of the Disclosure Schedules, Seller has not received any notice,
and has no reason to believe, that any of the Material Customers has ceased, or
intends to cease after the Closing, to use the goods or services of the Business
or to otherwise terminate or materially reduce its relationship with the
Business.
(b)    Section 4.14(b) of the sets forth with respect to the Seller (i) each
supplier to whom Seller has paid consideration for goods or services rendered in
an amount greater than or equal to $100,000.00 for each of the two most recent
fiscal years (collectively, the “Material Suppliers”); and (ii) the amount of
purchases from each Material Supplier during such periods. Except as set forth
in Section 4.14(b) of the Disclosure Schedules, Seller has not received any
notice, and has no reason to believe, that any of the Material Suppliers has
ceased, or intends to cease, to supply goods or services to the business or to
otherwise terminate or materially reduce its relationship with the business.

Section 4.15    Insurance. Section 4.15 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, personal property, workers'
compensation, vehicular, fiduciary liability and other casualty and property
insurance maintained by Seller or its Affiliates and relating to the Business,
the Purchased Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”); and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
Seller since January 1, 2016. Except as set forth on Section 4.15(b) of the
Disclosure Schedules, there are no claims related to the Business, the Purchased
Assets or the Assumed Liabilities pending under any such Insurance Policies as
to which coverage has been questioned, denied or disputed or in respect of which
there is an outstanding reservation of rights. Seller has not received any
written notice of cancellation of, premium increase with respect to, or
alteration of coverage under, any of such Insurance Policies. All premiums due
on such Insurance Policies have either been paid or, if not yet due, accrued.
All such Insurance Policies (a) are in full force and effect and enforceable in
accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. Seller is not
in default under, nor has it otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy. The Insurance
Policies are of the type and in the amounts customarily carried by Persons
conducting a business similar to the Business and are sufficient for compliance
with all applicable Laws and Contracts to which Seller is a party or by which it
is bound. True and complete copies of the Insurance Policies have been made
available to Buyer.

Section 4.16    Legal Proceedings; Governmental Orders.
(a)    Except as set forth in Section 4.16(a) of the Disclosure Schedules, there
are no Actions pending or, to Seller's Knowledge, threatened against or by
Seller (a) relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To Seller’s
Knowledge, no event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.


27



--------------------------------------------------------------------------------







(b)    Except as set forth in Section 4.16(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against, relating to or affecting the Business. Seller is in
compliance with the terms of each Governmental Order set forth in Section
4.16(b) of the Disclosure Schedules. No event has occurred or circumstances
exist that may constitute or result in (with or without notice or lapse of time)
a violation of any such Governmental Order.

Section 4.17    Compliance With Laws; Permits.
(a)    Except as set forth in Section 4.17(a) of the Disclosure Schedules,
Seller has complied, and is now complying, with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets, in each case in all material respects.
(b)    All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.17(b) of the Disclosure Schedules lists all current Permits
issued to Seller which are related to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets, including the names
of the Permits and their respective dates of issuance and expiration. No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.17(b) of the Disclosure
Schedules.
Section 4.18    [intentionally omitted].

Section 4.19    Employee Benefit Matters.
(a)    Section 4.19(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, profit-sharing,
deferred compensation, incentive, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Seller for the benefit of any current or
former employee, officer, director, retiree, independent contractor or
consultant of the Business or any spouse or dependent of such individual, or
under which Seller has or may have any Liability, or with respect to which Buyer
or any of its Affiliates would reasonably be expected to have any Liability,
contingent or otherwise (as listed on Section 4.19(a) of the Disclosure
Schedules, each, a “Benefit Plan”).
(b)    With respect to each Benefit Plan, Seller has made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where


28



--------------------------------------------------------------------------------







the Benefit Plan has not been reduced to writing, a written summary of all
material plan terms; (iii) where applicable, copies of any trust agreements or
other funding arrangements, custodial agreements, insurance policies and
contracts, administration agreements and similar agreements, and investment
management or investment advisory agreements, now in effect or required in the
future as a result of the transactions contemplated by this Agreement or
otherwise; (iv) copies of any summary plan descriptions, summaries of material
modifications, employee handbooks and any other written communications (or a
description of any oral communications) relating to any Benefit Plan; (v) in the
case of any Benefit Plan that is intended to be qualified under Section 401(a)
of the Code, a copy of the most recent determination, opinion or advisory letter
from the Internal Revenue Service; (vi) in the case of any Benefit Plan for
which a Form 5500 is required to be filed, a copy of the most recently filed
Form 5500, with schedules attached; (vii) actuarial valuations and reports
related to any Benefit Plans with respect to the most recently completed plan
years; and (viii) copies of material notices, letters or other correspondence
from the Internal Revenue Service, Department of Labor or Pension Benefit
Guaranty Corporation relating to the Benefit Plan.
(c)    Except as set forth in Section 4.19(c) of the Disclosure Schedules, each
Benefit Plan (other than any multiemployer plan within the meaning of Section
3(37) of ERISA (each a “Multiemployer Plan”)) has been established, administered
and maintained in accordance with its terms and in compliance with all
applicable Laws (including ERISA and the Code). Each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code (a “Qualified Benefit
Plan”) is so qualified and has received a favorable and current determination
letter from the Internal Revenue Service, or with respect to a prototype plan,
can rely on an opinion letter from the Internal Revenue Service to the prototype
plan sponsor, to the effect that such Qualified Benefit Plan is so qualified and
that the plan and the trust related thereto are exempt from federal income taxes
under Sections 401(a) and 501(a), respectively, of the Code, and nothing has
occurred that could reasonably be expected to cause the revocation of such
determination letter from the Internal Revenue Service or the unavailability of
reliance on such opinion letter from the Internal Revenue Service, as
applicable, nor has such revocation or unavailability been threatened. Nothing
has occurred with respect to any Benefit Plan that has subjected or could
reasonably be expected to subject Seller or, with respect to any period on or
after the Closing Date, Buyer or any of its Affiliates, to a penalty under
Section 502 of ERISA or to tax or penalty under Section 4975 of the Code. Except
as set forth in Section 4.19(c) of the Disclosure Schedules, all benefits,
contributions and premiums relating to each Benefit Plan have been timely paid
in accordance with the terms of such Benefit Plan and all applicable Laws and
accounting principles, and all benefits accrued under any unfunded Benefit Plan
have been paid, accrued or otherwise adequately reserved to the extent required
by, and in accordance with GAAP.
(d)    Neither Seller nor any of its ERISA Affiliates has (i) incurred or
reasonably expects to incur, either directly or indirectly, any material
Liability under Title I or Title IV of ERISA or related provisions of the Code
or foreign Law relating to employee benefit plans; (ii) failed to timely pay
premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any
Benefit Plan; or (iv) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA.


29



--------------------------------------------------------------------------------







(e)    With respect to each Benefit Plan (i) no such plan is a Multiemployer
Plan/except as set forth in Section 4.19(e) of the Disclosure Schedules, and all
contributions required to be paid by Seller or its ERISA Affiliates have been
timely paid to the applicable Multiemployer Plan; (ii) no such plan is a
“multiple employer plan” within the meaning of Section 413(c) of the Code or a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA);
(iii) no Action has been initiated by the Pension Benefit Guaranty Corporation
to terminate any such plan or to appoint a trustee for any such plan; (iv) no
such plan is subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code / except as set forth in Section 4.19(e) of the
Disclosure Schedules, no such plan is subject to the minimum funding standards
of Section 302 of ERISA or Section 412 of the Code, and no plan listed in
Section 4.19(e) of the Disclosure Schedules has failed to satisfy the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code; and (v) no
“reportable event,” as defined in Section 4043 of ERISA, has occurred with
respect to any such plan.
(f)    Except as set forth in Section 4.19(f) of the Disclosure Schedules and
other than as required under Section 601 et. seq. of ERISA or other applicable
Law, no Benefit Plan or other arrangement provides post-termination or retiree
welfare benefits to any individual for any reason.
(g)    Except as set forth in Section 4.19(g) of the Disclosure Schedules, there
is no pending or, to Seller's Knowledge, threatened Action relating to a Benefit
Plan (other than routine claims for benefits), and no Benefit Plan has within
the three years prior to the date hereof been the subject of an examination or
audit by a Governmental Authority or the subject of an application or filing
under, or is a participant in, an amnesty, voluntary compliance, self-correction
or similar program sponsored by any Governmental Authority.
(h)    There has been no amendment to, announcement by Seller or any of its
Affiliates relating to, or change in employee participation or coverage under,
any Benefit Plan or collective bargaining agreement that would increase the
annual expense of maintaining such plan above the level of the expense incurred
for the most recently completed fiscal year with respect to any director,
officer, employee, consultant or independent contractor of the Business, as
applicable. Neither Seller nor any of its Affiliates has any commitment or
obligation or has made any representations to any director, officer, employee,
consultant or independent contractor of the Business, whether or not legally
binding, to adopt, amend or modify any Benefit Plan or any collective bargaining
agreement.
(i)    Each Benefit Plan that is subject to Section 409A of the Code has been
operated in compliance with such section and all applicable regulatory guidance
(including, notices, rulings and proposed and final regulations).
(j)    Except as set forth in Section 4.19(j) of the Disclosure Schedules,
neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
employee, independent contractor or consultant of the Business to severance pay
or any other payment; (ii) accelerate the time of payment, funding or vesting,
or increase the amount of compensation due to any such individual; (iii)


30



--------------------------------------------------------------------------------







increase the amount payable under or result in any other material obligation
pursuant to any Benefit Plan; or (iv) result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code.

Section 4.20    Employment Matters.
(a)    Section 4.20(a) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the
Business as of the date hereof, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
Except as set forth in Section 4.20(a) of the Disclosure Schedules, as of the
date hereof, all compensation, including wages, commissions and bonuses payable
to employees, independent contractors or consultants of the Business for
services performed on or prior to the date hereof have been paid in full and
there are no outstanding agreements, understandings or commitments of Seller
with respect to any compensation, commissions or bonuses.
(b)    Except as set forth in Section 4.20(b) of the Disclosure Schedules,
Seller is not, and has not been for the past three years, a party to, bound by,
or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, “Union”), and there is
not, and has not been for the past three years, any Union representing or
purporting to represent any employee of Seller, and, to Seller's Knowledge, no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining. Except as set forth in Section 4.20(b) of
the Disclosure Schedules, there has never been, nor has there been any threat
of, any strike, slowdown, work stoppage, lockout, concerted refusal to work
overtime or other similar labor disruption or dispute affecting Seller or any
employees of the Business. Seller has no duty to bargain with any Union.
(c)    Seller is and has been in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees of the Business, including all Laws relating to labor
relations, equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, overtime compensation, child
labor, hiring, promotion and termination of employees, working conditions, meal
and break periods, privacy, health and safety, workers' compensation, leaves of
absence and unemployment insurance. All individuals characterized and treated by
Seller as consultants or independent contractors of the Business are properly
treated as independent contractors under all applicable Laws. All employees of
the Business classified as exempt under the Fair Labor Standards Act and state
and local wage and hour laws are properly classified in all material respects.
Except as set forth in Section 4.20(c), there are no Actions against Seller
pending, or to the Seller's Knowledge, threatened to be brought or filed, by or
with any Governmental Authority or arbitrator in connection with the employment
of any current or former applicant, employee, consultant, volunteer, intern or
independent contractor of the Business, including, without limitation, any claim
relating


31



--------------------------------------------------------------------------------







to unfair labor practices, employment discrimination, harassment, retaliation,
equal pay, wages and hours or any other employment related matter arising under
applicable Laws.
(d)    Seller is not subject to WARN Act.

Section 4.21    Taxes. Except as set forth in Section 4.21 of the Disclosure
Schedules:
(a)    All Tax Returns required to be filed by Seller for any Pre-Closing Tax
Period have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by Seller
(whether or not shown on any Tax Return) have been, or will be, timely paid.
(b)    Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
(c)    No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.
(d)    All deficiencies asserted, or assessments made, against Seller as a
result of any examinations by any taxing authority have been fully paid.
(e)    Seller is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.
(f)    There are no Encumbrances for Taxes upon any of the Purchased Assets nor,
to Seller's Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).
(g)    Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.
(h)    Seller is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).
(i)    None of the Purchased Assets is property that Seller is required to treat
as being owned by any other person pursuant to the so-called “safe harbor lease”
provisions of former Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended.
(j)    None of the Purchased Assets is tax-exempt use property within the
meaning of Section 168(h) of the Code.

Section 4.22    Brokers. Other than Headwaters BD, LLC, no broker, finder or
investment banker is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Seller. Fees payable to


32



--------------------------------------------------------------------------------







Headwaters shall be paid by Seller through its Consideration Shares, subject to
the Lock Up Agreement.

Section 4.23    Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

Section 4.24    Investment. The Seller has read and reviewed the SEC Documents
(as defined below) available on the SEC’s website at www.sec.gov and is making
its decision to invest in Buyer’s shares based only on such information. The
Seller: (i) is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
including, but not limited to, the Consideration Shares; (ii) is acquiring the
Consideration Shares for its own account for investment only and with no present
intention of distributing any of such shares or any arrangement or understanding
with any other persons regarding the distribution of such shares within the
meaning of Section 2(11) of the Securities Act; (iii) will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any such
shares except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder; and (iv)
is, and at the time of issuance of the Consideration Shares, will be, an
“Accredited Investor” as that term is defined in the Securities Act. The Seller
understands that his acquisition of the Consideration Shares will not be
registered under the Securities Act, or registered or qualified under any state
securities laws in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of the Seller’s
investment intent as expressed herein.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article V are true and correct as of the date hereof.

Section 5.01    Organization of Buyer. Each of the Buyer and Acquisition
Subsidiary is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Nevada. The Acquisition Subsidiary is a
wholly-owned subsidiary of the Buyer.

Section 5.02    Authority of Buyer. Each of the Buyer and Acquisition Subsidiary
has full corporate power and authority to enter into this Agreement and the
other Transaction Documents to which Buyer is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and any other Transaction Document to which Buyer


33



--------------------------------------------------------------------------------







is a party, the performance by Buyer of its obligations hereunder and thereunder
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

Section 5.03    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person under
any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, except for
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

Section 5.05    [intentionally omitted].

Section 5.06    Legal Proceedings. There are no Actions pending or, to Buyer's
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

Section 5.07    Consideration Shares. The Consideration Shares to be issued to
the Seller have been, or on or prior to the Closing will have been, duly
authorized by all necessary corporate actions and, when so issued in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable and will not be issued in violation of the pre-emptive or similar
rights of any person.

Section 5.08    SEC Documents.


34



--------------------------------------------------------------------------------







(a)    As of their respective filing dates, none of the Buyer’s periodic reports
(the “SEC Documents”) filed with the SEC contain any untrue statement of
material fact or omitted a statement of material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances in which they were made, not misleading, and the Buyer’s SEC
Documents complied when filed in all material respects with the then applicable
requirements of the Securities Act or the Securities Exchange Act, as the case
may be, and the rules and regulations promulgated by the SEC thereunder. The
Buyer has filed all reports required to be filed under the Securities Exchange
Act as of the date hereof. The financial statements of the Buyer included in the
Form 10-Q for the fiscal quarter ended September 30, 2016 (the “Buyer Interim
Financial Statements”) and all other consolidated financial statements contained
in the SEC Documents complied when filed in all material respects with the then
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP during the
periods involved (except as may have been indicated in the notes thereto) and
present fairly the financial position of Buyer as of the dates thereof. The
Buyer has no material liabilities or obligations (i) of the nature (whether
known or unknown and whether absolute, accrued, contingent or otherwise) that
GAAP would require to be set forth in the balance sheet as of September 30, 2016
included in the Buyer Interim Financial Statements which are not set forth
therein or (ii) other than liabilities or obligations incurred in the ordinary
course of the Buyer’s business since September 30, 2016.
(b)    Buyer meets the registrant requirements to use, and is eligible to use,
Form S-3 for the registration under the Securities Act of the resale of the
Consideration Shares and is not aware of any facts or circumstances which would
affect such eligibility following the Closing. Buyer has filed all forms,
reports and other documents required to be filed by Buyer under the Securities
Exchange Act of 1934, as amended, in the twelve calendar months preceding the
Closing Date.

ARTICLE VI    
COVENANTS

Section 6.01    [Intentionally Omitted]

Section 6.02    [Intentionally Omitted]

Section 6.03    [Intentionally Omitted]

Section 6.04    [Intentionally Omitted]

Section 6.05    Employees and Employee Benefits.
(a)    Commencing on the Closing Date, Seller shall terminate all employees of
the Business who are actively at work on the Closing Date, and Buyer shall offer
employment to the individuals on Schedule 6.05 of the Disclosure Schedules.
(b)    Seller shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former


35



--------------------------------------------------------------------------------







employee, officer, director, independent contractor or consultant of the
Business, including, without limitation, hourly pay, commission, bonus, salary,
fringe or pension or profit sharing benefits for any period relating to the
service with Seller at any time on or prior to the Closing Date and Seller shall
pay all such amounts to all entitled persons on or prior to the Closing Date,
provided, however, that Buyer shall assume all accrued PTO and severance pay
obligations for such employees as set forth on Schedule 2.03 of the Disclosure
Schedules.
(c)    Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. Seller also shall remain solely responsible for
all worker's compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date. Seller shall pay, or cause
to be paid, all such amounts to the appropriate persons as and when due.
(d)    [intentionally omitted].
(e)    Each employee of the Business who becomes employed by Buyer in connection
with the transactions contemplated by this Agreement shall be eligible to
receive the salary and benefits maintained for employees of Buyer on
substantially similar terms and conditions in the aggregate as are provided to
similarly situated employees of Buyer.
(f)    Each employee of the Business who becomes employed by Buyer in connection
with the transaction shall be given service credit for the purpose of
eligibility under the group health plan and eligibility and vesting only under
the defined contribution retirement plan for his or her period of service with
the Seller prior to the Closing Date; provided, however, that (i) such credit
shall be given pursuant to payroll or plan records, at the election of Buyer, in
its sole and absolute discretion; and (ii) such service crediting shall be
permitted and consistent with Buyer's defined contribution retirement plan.

Section 6.06    Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the Business, except to the
extent that Seller can show that such information (a) is generally available to
and known by the public through no fault of Seller, any of its Affiliates or
their respective Representatives; or (b) is lawfully acquired by Seller, any of
its Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts
to obtain an


36



--------------------------------------------------------------------------------







appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

Section 6.07    Non-competition; Non-solicitation.
(a)    For a period of two year commencing on the Closing Date (the “Restricted
Period”), Seller shall not directly or indirectly, (i) engage in or assist
others in engaging in the Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Business in the Territory
in any capacity, including as a partner, shareholder, member, employee,
principal, agent, trustee or consultant; or (iii) cause, induce or encourage any
material actual or prospective client, customer, supplier or licensor of the
Business (including any existing or former client or customer of Seller and any
Person that becomes a client or customer of the Business after the Closing), or
any other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship. Notwithstanding
the foregoing, Seller may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if Seller is
not a controlling Person of, or a member of a group which controls, such Person
and does not, directly or indirectly, own 1% or more of any class of securities
of such Person.
(b)    During the Restricted Period, Seller shall not directly or indirectly,
hire or solicit any person who is offered employment by Buyer pursuant to
Section 6.05(a) or is or was employed in the Business during the Restricted
Period, or encourage any such employee to leave such employment or hire any such
employee who has left such employment, except pursuant to a general solicitation
which is not directed specifically to any such employees; provided, that nothing
in this Section 6.07(b) shall prevent Seller from hiring (i) any employee whose
employment has been terminated by Buyer or (ii) after 180 days from the date of
termination of employment, any employee whose employment has been terminated by
the employee.
(c)    Seller acknowledges that a breach or threatened breach of this Section
6.07 would give rise to irreparable harm to Buyer, for which monetary damages
would not be an adequate remedy, and hereby agrees that in the event of a breach
or a threatened breach by Seller of any such obligations, Buyer shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction (without any requirement
to post bond).
(d)    Seller acknowledges that the restrictions contained in this Section 6.07
are reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.07 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations


37



--------------------------------------------------------------------------------







permitted by applicable Law. The covenants contained in this Section 6.07 and
each provision hereof is severable and distinct covenants and provisions. The
invalidity or unenforceability of any such covenant or provision as written
shall not invalidate or render unenforceable the remaining covenants or
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

Section 6.08    Governmental Approvals and Consents.
(a)    Each party hereto shall, as promptly as possible, (i) make, or cause or
be made, any filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the other Transaction Documents. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.
(b)    Seller and Buyer shall use reasonable best efforts to give all notices
to, and obtain all consents from, all third parties that are described in
Section 4.03 of the Disclosure Schedules.
(c)    Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:
(i)    respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any other Transaction Document;
(ii)    avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Document; and
(iii)    in the event any Governmental Order adversely affecting the ability of
the parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.
(d)    All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Seller with Governmental Authorities in the ordinary course of business,
any disclosure which is not permitted by Law or any disclosure containing
confidential information) shall be disclosed to the other party hereunder in
advance of any


38



--------------------------------------------------------------------------------







filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.
(e)    [intentionally omitted].

Section 6.09    Books and Records.
(a)    In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of three years after the Closing, Buyer shall:
(i)    retain the Books and Records (including personnel files) relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and
(ii)    upon reasonable notice, afford the Seller's Representatives reasonable
access (including the right to make, at Seller's expense, photocopies), during
normal business hours, to such Books and Records.
(b)    In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of three years following the Closing, Seller shall:
(i)    retain the books and records (including personnel files) of Seller which
relate to the Business and its operations for periods prior to the Closing; and
(ii)    upon reasonable notice, afford the Buyer's Representatives reasonable
access (including the right to make, at Buyer's expense, photocopies), during
normal business hours, to such books and records.
(c)    Neither Buyer nor Seller shall be obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section 6.09 where such access would violate any Law.

Section 6.10    [intentionally omitted].

Section 6.11    Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement;
provided, however, that Buyer may, without obtaining each Seller’s


39



--------------------------------------------------------------------------------







consent, issue such press release or make such public statement or filing as may
be required by the SEC or applicable Law.

Section 6.12    Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

Section 6.13    Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five Business Days after its receipt thereof. From and after the
Closing, if Buyer or its Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within five Business Days after its receipt thereof.

Section 6.14    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be divided equally between Buyer and Seller and paid by Buyer
when due. The parties shall cooperate to timely file any Tax Return or other
document with respect to such Taxes or fees, and obtain any available exemption
reasonably available with respect to such Taxes or fees.

Section 6.15    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents at the expense of the requesting
party.

Section 6.16    Registration of Consideration Shares. The Buyer shall use its
best efforts to register the resale of the Consideration Shares under the
Securities Act in accordance with the terms of the Registration Rights
Agreement. The shares of Consideration Shares to be issued by the Buyer in
accordance with this Agreement are being issued in a transaction exempt from
registration under the Securities Act, by reason of Section 4(a)(2) thereof
and/or Regulation D promulgated thereunder (a “Private Placement”) and,
therefore, may not be re-offered or resold other than in conformity with the
registration and/or qualification requirements of the Securities Act and other
applicable State blue sky securities laws and regulations or pursuant to an
exemption therefrom. The certificates issued by Buyer with respect to the
Consideration Shares issued hereunder shall be legended to the effect described
above and shall include such additional legends as necessary to comply with
applicable U.S. federal securities laws, State blue sky securities laws and such
other restrictions as shall be set forth in the Lock Up Agreement. Buyer shall
use commercially


40



--------------------------------------------------------------------------------







reasonable efforts to prepare and file a selling shareholder registration
statement with the SEC covering the resale of the Consideration Shares. Buyer
shall use commercially reasonable efforts to effect such filing prior to
forty-five (45) days after Closing in accordance with the terms and conditions
of the Registration Rights Agreement. Buyer shall be required to keep the
registration statement current and effective until such date that is the earlier
of (i) the date as of which the Seller or a transferee of Seller receiving
Consideration Shares pursuant to a Permitted Transfer (as such term is defined
in the Lock-Up Agreement) may sell all of the Consideration Shares registered
for resale thereon without restriction pursuant to Rule 144, or (ii) the date
when all of the Consideration Shares registered thereunder shall have been sold
by Seller or such transferees. The Buyer shall take such actions as the Company
may reasonably request to facilitate the transfer of shares to which would
otherwise be a Permitted Transfer pursuant to the Lock Up Agreement.

Section 6.17    Seller Name Change. As the Purchased Assets includes all
registered and unregistered trademarks, brands and logos for “Netseer”,
immediately following the Closing the Seller shall amend its certificate of
incorporation to change the corporate name of Seller to delete all references to
“Netseer” from its corporate name.
Section 6.18    Certain Debts. At Closing, Buyer shall immediately pay the SVB
Debt and FastPay Debt in accordance with payoff letters provided by such
debtholders.



ARTICLE VII    
CONDITIONS TO CLOSING

Section 7.01    [intentionally omitted].

Section 7.02    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:
(a)    [intentionally omitted].
(b)    [intentionally omitted].
(c)    [intentionally omitted].
(d)    All necessary approvals, consents and waivers specifically identified on
Schedule 7.02(d) of the Disclosure Schedules shall have been received, and
executed counterparts thereof shall have been delivered to Buyer at or prior to
the Closing.
(e)    [intentionally omitted].
(f)    [intentionally omitted].
(g)    Buyer shall have received all Permits that are necessary for it to
conduct the Business as conducted by Seller as of the Closing Date.


41



--------------------------------------------------------------------------------







(h)    Seller shall have received the Stockholder Consent.
(i)    All Encumbrances relating to the Purchased Assets shall have been
released in full, other than Permitted Encumbrances, and Seller shall have
delivered to Buyer written evidence, in form satisfactory to Buyer in its sole
discretion, of the release of such Encumbrances.
(j)    Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors
and stockholders of Seller authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby and thereby. Buyer shall have received
a certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of Seller certifying the names and signatures of the officers of Seller
authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered hereunder and thereunder (the “Seller Closing
Certificate”).
(k)    [intentionally omitted].
(l)    [intentionally omitted].

Section 7.03    Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller's waiver, at or prior to the Closing, of each of
the following conditions:
(a)    [intentionally omitted].
(b)    [intentionally omitted].
(c)    [intentionally omitted].
(d)    [intentionally omitted].
(e)    [intentionally omitted].
(f)    [intentionally omitted].
(g)    Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby. Seller shall have received a
certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of Buyer certifying the names and signatures of the officers of Buyer authorized
to sign this


42



--------------------------------------------------------------------------------







Agreement, the Transaction Documents and the other documents to be delivered
hereunder and thereunder (the “Buyer Closing Certificate”).
(h)    [intentionally omitted].

ARTICLE VIII    
INDEMNIFICATION

Section 8.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein and all
covenants and agreements of the parties contained herein shall survive the
Closing and shall remain in full force and effect until the expiration of the
Escrow Period. Notwithstanding the foregoing, any claims asserted in good faith
with reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period and otherwise in accordance
with this Agreement and the Escrow Agreement, as applicable, shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

Section 8.02    Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Seller pursuant to this Agreement, the other Transaction
Documents or any certificate or instrument delivered by Seller pursuant to this
Agreement;
(c)    any Excluded Asset or any Excluded Liability; or
(d)    any Third Party Claim based upon, and solely to the extent resulting from
or arising out of the business, operations, properties, assets or obligations of
Seller or any of its Affiliates (other than the Purchased Assets or Assumed
Liabilities) conducted, existing or arising on or prior to the Closing Date.

Section 8.03    Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall


43



--------------------------------------------------------------------------------







hold each of them harmless from and against, and shall pay and reimburse each of
them for, any and all Losses incurred or sustained by, or imposed upon, the
Seller Indemnitees based upon, arising out of, with respect to or by reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Buyer pursuant to this Agreement, as of the date
such representation or warranty was made (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Buyer pursuant to this Agreement; or
(c)    any Assumed Liability.

Section 8.04    Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:
(a)    Seller shall not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds $25,000.00 (the “Basket”), in
which event Seller shall be required to pay or be liable for all such Losses
from the first dollar. The aggregate amount of all Losses for which Seller
Indemnitees shall be liable pursuant to Section 8.02 shall not exceed the Escrow
Share Amount held in Escrow at that such time (the “Cap”).
(b)    Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which Buyer shall be liable pursuant to
Section 8.03(a) shall not exceed the Cap.
(c)    Notwithstanding anything else set forth in this Agreement, except as set
forth in Section 8.04(d) and Section 8.09 hereof, the Escrow Share Amount held
in escrow by Escrow Agent shall be the sole and exclusive remedy for Buyer
Indemnitees for all Losses for which Seller shall be liable.
(d)    Notwithstanding the foregoing, the limitations set forth in Section
8.04(a) and Section 8.04(b) shall not apply to Losses based upon claims arising
out of fraud, criminal activity or willful misconduct, in which case such Losses
shall be limited solely to the Seller and, provided that Seller and the Seller
Affiliates did not participate in or have knowledge of such fraud prior to the
date hereof, solely up to the Consideration Shares actually received by the
Seller.
(e)    For purposes of this Article VIII, the calculation of any Losses as a
result of any inaccuracy in or breach of any representation or warranty shall be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.


44



--------------------------------------------------------------------------------








Section 8.05    Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses or is
actually and materially prejudiced by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party's
expense and by the Indemnifying Party's own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Seller, such Indemnifying Party shall not have the right
to defend or direct the defense of any such Third Party Claim that seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party's right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are unasserted reasonable legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
subject to the restrictions set forth herein, based upon, arising from or
relating to such Third Party Claim. Seller and Buyer shall cooperate with each
other in all reasonable respects in connection with the defense of any Third
Party Claim, including making available (subject to the provisions of Section
6.06) records relating to such Third


45



--------------------------------------------------------------------------------







Party Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 8.05(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim shall not exceed the amount of such settlement offer. If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).
(c)    Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 10 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party is actually and materially prejudiced as a result of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have 30 days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Indemnified Party's premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30 day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.


46



--------------------------------------------------------------------------------








Section 8.06    Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by (i) if to the Seller, release to the
Buyer, if available, an amount of Buyer Common Stock from the Escrow Share
Amount equal to such Loss based upon the Buyer Per Share Valuation, or (ii) if
to the Seller, wire transfer by Buyer of immediately available funds. Except to
the extent the funds for such indemnity are held in third party escrow, the
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to 18%. Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed, without compounding.

Section 8.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 8.08    Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party's right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives should have known that any such
representation or warranty is, was or might be inaccurate or by reason of the
Indemnified Party's waiver of any condition set forth in Section 7.02 or Section
7.03, as the case may be.

Section 8.09    Exclusive Remedies. Subject to Section 6.07, Section 8.04(d) and
Section 10.11, the parties acknowledge and agree that their sole and exclusive
remedy with respect to any and all claims (other than claims arising from fraud,
criminal activity or willful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in this Article VIII. Subject to the
limitations set forth in Section 8.04(d), nothing in this Section 8.09 shall
limit any Person's right to seek and obtain any equitable relief to which any
Person shall be entitled or to seek any remedy against any party on account of
such party's fraudulent, criminal or intentional misconduct.


47



--------------------------------------------------------------------------------








ARTICLE IX    
[INTENTIONALLY OMITTED]



ARTICLE X    
MISCELLANEOUS

Section 10.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred, provided, however, that the Buyer shall, at the Closing, pay up to
$200,000 in the aggregate for all outstanding legal and professional fees due to
Seller’s counsel and counsel for Seller’s lead investor incurred after January
1, 2017, as provided on Section 2.03(g) of the Disclosure Schedule.

Section 10.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):




48



--------------------------------------------------------------------------------







If to Seller:
NetSeer, Inc.
c/o ONSET Ventures
2400 Sand Hill Road, Suite 150
Menlo Park, CA 94025
Facsimile: (650) 529-0777
E-mail: bea@onset.com
Attention: Vice President of Finance
 
 
with a copy to:
Pillsbury Winthrop Shaw Pitman LLP
2550 Hanover Street
Palo Alta, CA 94304
Facsimile: (650) 223-4545
E-mail: spierson@pillsburylaw.com
Attention: Stanley F. Pierson, Esq.
 
 
If to Buyer:
500 President Clinton Avenue
Suite 300
Little Rock, AR 72201
Facsimile: (877) 311-3050
E-mail: John.Pisaris@Inuvo.com
Attention: John B. Pisaris, Esq. Secretary and General Counsel
 
 
with a copy to:
Pearlman Law Group LLP
2200 Corporate Boulevard NW
Suite 210
Boca Raton, FL 33431
Facsimile: (561) 362-9612
E-mail: brian@pslawgroup.net
Attention: Brian A. Pearlman, Esq.


Section 10.03    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.


49



--------------------------------------------------------------------------------








Section 10.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.07(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 10.06    Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

Section 10.07    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; No assignment shall
relieve the assigning party of any of its obligations hereunder.

Section 10.08    No Third-party Beneficiaries. Except as provided in Section
5.08(b), Section 6.16 and Article VIII, this Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 10.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


50



--------------------------------------------------------------------------------








Section 10.10    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction).
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN THE CITY OF LITTLE ROCK, AR AND COUNTY OF PULASKI, AR, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

Section 10.11    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.


51



--------------------------------------------------------------------------------








Section 10.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.






[SIGNATURE PAGE FOLLOWS]


52



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
NETSEER, INC.
 
 
By: /s/ John Mracek
Name: John Mracek
Title: Chief Executive Officer



 
INUVO, INC.
 
 
By: /s/ Wallace D. Ruiz
Name: Wallace D. Ruiz
Title: Chief Financial Officer



 
NETSEER ACQUISITION, INC.


 
By: /s/ Wallace D. Ruiz
Name: Wallace D. Ruiz
Title: Chief Financial Officer







53

